IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


TRACY WHITAKER,                                : No. 139 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
THOMAS MCGINLEY, SUPERINTENDENT,               :
DELAWARE COUNTY DISTRICT                       :
ATTORNEY OFFICE,                               :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for a Writ of Habeas Corpus” is DENIED.